TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00608-CV



                                   Sabrina Nigreville, Appellant

                                                  v.

        Tranum Buick Inc. d/b/a Tranum Auto Group and d/b/a Tranum Buick, Pontiac,
                GMC; Kliewer Bingham, Incorporated d/b/a Patriot Pontiac
                            GMC Buick Oldsmobile, Appellees


         FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
              NO. 193,855-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




                             MEMORANDUM OPINION


               This Court rendered a memorandum opinion on January 30, 2003, that abated this appeal

until March 7, 2003. The appeal was then reinstated. On March 12, the parties filed a joint motion to

dismiss the appeal. The motion is granted and the appeal is dismissed.




                                               Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion
Filed: March 20, 2003